Name: Council Directive 73/103/EEC of 28 April 1973 amending the Directive of 23 November 1970 concerning additives in feeding-stuffs
 Type: Directive
 Subject Matter: EU institutions and European civil service;  agricultural activity;  food technology
 Date Published: 1973-05-10

 Avis juridique important|31973L0103Council Directive 73/103/EEC of 28 April 1973 amending the Directive of 23 November 1970 concerning additives in feeding-stuffs Official Journal L 124 , 10/05/1973 P. 0017 - 0019 Greek special edition: Chapter 03 Volume 9 P. 0176 COUNCIL DIRECTIVE of 28 April 1973 amending the Directive of 23 November 1970 concerning additives in feeding-stuffs (73/103/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 100 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament; Having regard to the Opinion of the Economic and Social Committee; Whereas it has become apparent that the text of the Council Directive of 23 November 1970 (1) concerning additives in feeding-stuffs contains some badly expressed basic concepts and that amendments must therefore be made; Whereas the additives authorized for use in feeding-stuffs are listed in the Annexes to the abovementioned Directive ; whereas the continuing growth of scientific and technical knowledge in that field necessitates speedy adjustments to the abovementioned Annexes ; and whereas those adjustments are of an essentially technical nature ; whereas the procedure laid down in the abovementioned Directive does not appear to be in keeping with the nature and urgency of the measures to be taken ; whereas it is therefore advisable to facilitate the amendment of the Annexes by means of a more suitable procedure; HAS ADOPTED THIS DIRECTIVE: Article 1 The Council Directive of 23 November 1970 concerning additives in feeding-stuffs shall be amended as follows: 1. The words "diervoeding", "diervoeders" and "diervoeder" shall be substituted for the words "veevoeding", "veevoeders" and "veevoeder" respectively in the title, preamble and provisions of the Dutch text of the Directive, except in Article 2, subparagraph (f), where the word "mengvoeders" shall be substituted for the word "veevoeders". 2. In Article 2, subparagraph (f) the words "delivery to recognized manufacturers" shall be substituted for the words "industrial manufacture", and the word "recognized" shall be inserted before "manufacture" in Article 9 (1), subparagraph (a). 3. In Article 3 (2), the words "in so far as no special provisions are set forth in that Annex" shall be inserted after the words "to complete feeding-stuffs". 4. The following text shall be substituted for the text of Article 3 (5): "Coccidiostats and other medicinal substances (Annex I (D) and Annex II (B)) may not be mixed together in so far as their effects are similar, unless the mixture is already provided for in those Annexes." (1)OJ No L 270, 14.12.1970, p. 1. 5. In Article 3 (7), the reference to substance E 711 shall be deleted. 6. In Article 4 (1), subparagraph (c), the word "adult" shall be deleted ; in addition, the words "non-protein nitrogenous compounds" shall be substituted for the word "urea". 7. In Article 5, the last sentence shall be deleted. 8. In Article 6 (1), the text of the second indented subparagraph shall be deleted. 9. In Article 6, the following paragraph shall be inserted: "1 (a) Amendments to be made to Annexes on account of the growth of scientific and technical knowledge shall be adopted in accordance with the procedure laid down in Article 16 (a)". 10. The following test shall be substituted for the introductory text of Article 6 (2): "2. When amendments are made to Annex I, the following principles shall be observed :" 11. The following text shall be substituted for the text of Article 7: "Article 7 1. Where a Member State considers that the use in feeding-stuffs of one of the additives listed in Annex I or the maximum level fixed for such additive might endanger animal or human health, that Member State may temporarily suspend the authorisation to use that additive or may reduce the fixed maximum level. It shall without delay inform the other Member States and the Commission of the measures taken and the reasons for such measures. 2. In accordance with the procedure laid down in Article 16 (b), it shall be decided forthwith whether Annex I should be amended. Until a decision has been taken, either by the Council, or by the Commission in accordance with the abovementioned procedure, the measures implemented by the Member State may remain operative." 12. In Article 9 (1), the words "and of trace elements (Annex I (I)" in the introduction and the words "or trace elements" in subparagraph (b) shall be deleted. 13. The following articles shall be added: "Article 16 (a) 1. Where the procedure laid down in this Article is to be followed, matters shall be referred without delay by the Chairman, either on his own initiative or at the request of a Member State, to the Standing Committee for Feeding-stuffs, hereinafter called the "Committee". 2. The votes of the Member States within the Committee shall be weighted as provided in Article 148 (2) of the Treaty. The Chairman shall not vote. 3. The representative of the Commission shall submit a draft of the measures to be adopted. The Committee shall deliver its Opinion on such measures within a time limit set by the Chairman according to the urgency of the matters. Opinions shall be delivered by a majority of 41 votes. 4. The Commission shall adopt the measures and implement them forthwith where they are in accordance with the Opinion of the Committee. Where they are not in accordance with the Opinion of the Committee, or if no Opinion is delivered, the Commission shall without delay propose to the Council the measures to be adopted. The Council shall adopt the measures by a qualified majority. If the Council has not adopted any measures within three months of the proposal being submitted to it, the Commission shall adopt the proposed measures and implement them forthwith, except where the Council has voted by a simple majority against such measures. Article 16 (b) 1. Where the procedure laid down in this Article is to be followed, matters shall be referred to the Committee without delay by the Chairman, either on his own initiative or at the request of a Member State. 2. The votes of the Member States within the Committee shall be weighted as provided in Article 148 (2) of the Treaty. The Chairman shall not vote. 3. The representative of the Commission shall submit a draft of the measures to be adopted. The Committee shall deliver its Opinion on such measures within two days. Opinions shall be delivered by a majority of 41 votes. 4. The Commission shall adopt the measures and implement them forthwith where they are in accordance with the Opinion of the Committee. Where they are not in accordance with the Opinion of the Committee, or if no Opinion is delivered, the Commission shall without delay propose to the Council the measures to be adopted. The Council shall adopt the measures by a qualified majority. If the Council has not adopted any measures within fifteen days of the proposal being submitted to it, the Commission shall adopt the proposed measures and implement them forthwith, except where the Council has voted by a simple majority against such measures." Article 2 Member States shall, within the time limit laid down in Article 17 of the Directive of 23 November 1970, bring into force the laws, regulations or administrative provisions necessary to comply with this Directive. They shall forthwith inform the Commission thereof. Article 3 This Directive is addressed to the Member States. Done at Luxembourg, 28 April 1973. For the Council The President A. LAVENS